Title: To Thomas Jefferson from Henry Dearborn, 9 November 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir, 
            War Department 9th. Nov. 1803.
          
          I have the honor to transmit you a list of the promotions and appointments which have taken place in the Army of the United States, during the last recess of Congress.—
          
          Accept, Sir, assurances of my high respect and consideration
          
            H. Dearborn
            
          
        